ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing, appel-lee suggests that the award of $1,500 as damages for wrongful seizure is inappropriate, because of the absence of proof of these damages.
The award of damages in these proceedings is inappropriate, as damages for the wrongful seizure under a writ of fieri facias cannot be granted in summary proceedings. C.C.P. Arts. 2591-2592. Major v. Hall, 262 La. 243, 263 So.2d 22 (1972); Himbola Man- or Apartments v. Allen, 315 So.2d 790 (La. App., 3rd Cir., 1975). Although our review of the lease instrument filed in the record furnished prima facie evidence of damages, *872and, thus the basis for our award, the claim for damages must be pursued via ordinaria.
Accordingly, we amend our earlier judgment to delete the award for damages for wrongful seizure, reserving to the appellant the right to seek these damages via ordina-ria.
Application for rehearing denied.